Citation Nr: 0023555	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-202 46A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right knee injury, status post anterior 
cruciate ligament reconstruction, with degenerative 
arthritis, currently assigned a combined 40 percent rating.

2.  Entitlement to an increased rating for service-connected 
hypertension with headaches, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1980 to 
September 1985.

This appeal arises from an October 1996, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision which continued a 30 percent rating for 
residuals of right knee injury and a 0 percent rating for 
hypertension with headaches.  A July 1999 rating decision 
continued the 30 percent rating for residuals of the right 
knee injury, granted service connection for degenerative 
arthritis of the right knee, and assigned a 10 percent rating 
for the latter. The combined rating for the right knee 
disability became 40 percent. 

The Board remanded the appellant's claim for further 
development in a February 1999 decision.  

The question of whether the appellant is entitled to an 
extraschedular rating for the right knee disability is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  Manifestations of the appellant's service-connected 
residuals of a right knee injury, status post anterior 
cruciate ligament reconstruction, include severe impairment of 
the knee with instability and subluxation

2.  Manifestations of the appellant's service-connected 
degenerative joint disease, right knee, include arthritis 
confirmed by x- ray, with limitation of flexion to 30 degrees 
from March 30, 1999.

3.  The appellant's hypertension with headaches is manifested 
by predominant diastolic blood pressure readings of less than 
100.



CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
residuals of a right knee injury, status post anterior 
cruciate ligament reconstruction, status post anterior 
cruciate ligament reconstruction, are not met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 (1999).

2.  The criteria for a rating greater than 10 percent for 
degenerative joint disease of the right knee prior to March 
30, 1999, and for a rating of 20 percent, but no higher, from 
March 30, 1999, are not met.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003-5260-5261 (1999).

3.  The criteria for a rating greater than 0 percent for 
hypertension with headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104 
Diagnostic Code 7101 (1999); 38 C.F.R. § 4.104 Diagnostic Code 
7101 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

1.  Entitlement to an increased rating for service-connected 
residuals of a right knee injury, status post anterior 
cruciate ligament reconstruction with degenerative arthritis, 
evaluated as 40 percent disabling. 

The Board will first review the appellant's pertinent history 
referable to his right knee.

Service medical records reveal that the appellant injured his 
right knee while playing basketball in August 1984.  An 
arthroscopic meniscectomy for right medial meniscal tear was 
performed in August 1985.  A 10 percent rating for the right 
knee disability was assigned from September 1985.  Findings 
on VA examination in November 1985 included limited flexion, 
swelling of the knee and right sided limp.  In January 1986, 
the appellant underwent partial synovectomy and partial 
lateral meniscectomy. 

A VA examination was conducted in November 1987.  Findings 
included pain on motion.  A 20 percent rating was assigned 
for the knee disability from January 1988.  On VA examination 
in May 1989, there was marked limitation of motion secondary 
to pain.  The pain was aggravated by flexion and weight 
bearing.  On VA examination in March 1993, the appellant 
walked with a limp and had marked pain on range of motion of 
the knee.  He also mild puffy swelling of the knee and 
significant tenderness to palpation to the patella-femoral 
joint.  There was guarding to the extent that the examiner 
was unable to demonstrate any instability at the time.

In July 1994, the appellant underwent arthroscopy and 
anterior cruciate ligament reconstruction using patellar 
tendon autograft.  Findings on VA examination in November 
1994 included right sided limp.  He had limited flexion and 
extension of the knee as well as rather generalized 
tenderness to palpation of the knee.  The examiner was unable 
to adequately assess for instability due to pain.  

Subsequent VA treatment records revealed that the appellant 
was followed for right knee pain, and was referred to 
physical therapy for aggressive therapy in January 1995.  His 
goals were to walk without a cane and return to work.  The 
therapist noted that the potential for improvement was good 
if the appellant was compliant.  However, the appellant was 
discontinued from physical therapy with undetermined progress 
secondary to multiple no-shows.  A March 1995 entry reported 
that the appellant expressed excessive discomfort with any 
attempt of motion.  Range of motion was from 5 to 70 degrees.  

A VA examination was conducted in July 1996.  The appellant 
reported that he took Motrin, Tylox and Zostrix.  He walked 
with a marked limp using a cane.  He was wearing an ACL brace 
on his right leg.  There was a 9 centimeter scar on the 
medial aspect of his right knee and an irregular scar over 
the patella.  There was moderate swelling with no deformity.  
There was moderate subluxation and lateral instability.  
There was no non-union, loose motion, malunion, or atrophy.  
His knee was tender when he removed the brace on any motion 
at all.  Range of motion of the right knee was flexion 4 
degrees and extension 180 degrees.  The diagnosis was of 
severe mechanical derangement of the right knee joint.  X-ray 
revealed evidence of repair of the ACL.  There was 
degenerative arthritis with narrowing of the joint space and 
osteophyte.  

The appellant continued to be followed at the VA for 
complaints of right knee pain for which he received 
medication.  In March 1998, he reported that he had lots of 
pain in his right knee with locking up sometimes off and on 
for the last 4 to 5 months.  He claimed that he was doing 
"pretty fair."  He was provided medications.  In May 1998, 
he reported that he fell and twisted his right knee.  The 
examiner observed moderate effusion with no erythema or heat.  
An MRI of the right knee was ordered to rule out injury.  He 
described his knee as a little better in June 1998, and 
requested refill of pain medication in September 1998.  A May 
1999 entry reported that he was seen for a regular visit 
regarding his right leg pain and that his cane had been 
stolen 2 1/2 weeks earlier.  

A VA examination was conducted on March 30, 1999.  The 
appellant reported a history of pain, weakness, stiffness, 
swelling, heat and redness, instability, locking, 
fatigability and lack of endurance.  He claimed that periods 
of flare-ups were precipitated by sitting around and letting 
his knee get stiff, which he alleviated with Percocet.  He 
claimed to have a 15 percent additional functional impairment 
during flare-ups.  He indicated that he used braces and a 
cane all the time.  He denied episodes of dislocation or 
recurrent subluxation.  He claimed that he was a delivery 
driver until December 1993, but had not worked since then.  

The examiner observed that motion stopped when pain began, 
but reported that it was not possible to state to what 
extent, if any, and in which degrees, if possible, the range 
of motion or joint function was additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  He indicated that there was 
objective evidence of painful motion, edema, effusions, 
instability, weakness, tenderness.  There was no redness or 
heat.  There was abnormal movement and guarding of movement.  
The appellant walked poorly, holding the right knee rigid and 
using a cane.  The brace was quite extensive and the 
appellant had worn it so much that it had made an imprint on 
the flesh of his leg.  

Flexion on the right was 30 degrees and he only did this with 
coaxing and seemed to be in quite a bit of pain.  Flexion on 
the left was 130 degrees.  Extension on the right was to 0 
degrees.  It was noted that there was an 11 centimeter medial 
scar on the right knee.  The right knee was described as 
unstable anteroposteriorly and laterally.  The diagnosis was 
marked post traumatic degenerative joint disease of the right 
knee with loss of function due to pain and confirmed by x-
ray.  The examiner opined that the right knee was not 
ankylosed but that it had a marked impact on the appellant's 
employability.  He did not believe that he could be employed 
with the knee as it was.  The appellant had weakened movement 
against varying resistance.  He had excess fatigability with 
use.  He had incoordination, painful motion and pain with 
use.  The examiner indicated that all of these factors 
resulted in limitation of motion and there would be some 
increased functional disability during flare-ups.  He doubted 
that there would be any additional degrees of limitation of 
motion because he hardly had any motion as it was with only 
30 degrees of flexion.

X-rays revealed narrowing of the right knee joint with a few 
intra-articular osteochondral bodies noted, predominantly in 
the posterior knee joint space. 

The potentially relevant diagnostic codes are as follows:

Superficial, poorly nourished scars with repeated ulceration, 
or superficial and tender scars which are painful on objective 
demonstration, warrant a 10 percent disability rating under 
the schedular criteria.  38 C.F.R. § 4.118 Diagnostic Codes 
7803, 7804 (1999).  The schedular criteria for other scars 
shall be rated on limitation of function of the part affected.  
38 C.F.R. § 4.118 Diagnostic Code 7805 (1999).

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent disability is warranted; 
for moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; and a 30 percent rating requires severe impairment 
with recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257 (1999).  

It must be noted that the terms such as "slight", 
"moderate", and "severe" are not defined in VA regulations.  
Rather than applying an inflexible formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6 (1999).  
It should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(1999).

Limitation of flexion of either leg to 60 degrees warrants a 0 
percent rating; limitation to 45 degrees warrants a 10 percent 
rating; limitation to 30 degrees warrants a 20 percent rating; 
and limitation to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Code 5260 (1999).  

Limitation of extension of either leg to 5 degrees warrants a 
0 percent disability rating; to 10 degrees, a 10 percent 
rating; to 15 degrees, a 20 percent rating; to 20 degrees, a 
30 percent rating; to 30 degrees, a 40 percent rating; and to 
45 degrees, a 50 percent rating.  38 C.F.R. § 4.71a, Code 
5261 (1999).

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.


Diagnostic Code 5003 for degenerative arthritis provides that 
for degenerative arthritis established by X-ray findings, it 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected, 
to be combined, not added. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a Diagnostic Code 5003 (1999).

According to recent VA examinations, the residuals of right 
knee injury, status post ACL reconstruction, cause severe 
knee disability due to moderate subluxation and lateral 
instability.  Impairment of this nature and degree is 
consistent with the 30 percent rating currently assigned 
pursuant to Diagnostic Code 5257.  This is the highest 
available rating under this diagnostic code.  He also has 
degenerative joint disease of the knee confirmed on x-ray 
with limited motion.  Prior to the VA examination on March 
30, 1999, he did not have limited motion to a compensable 
degree, and, accordingly, the 10 percent rating assigned by 
the RO under Diagnostic Code 5003 is appropriate.  However, 
as of the examination on March 30, 1999, flexion of the knee 
was limited to 30 degrees.  According to Diagnostic Codes 
5003-5260, he should be awarded a 20 percent rating for this 
aspect of the knee disability from that date.  This being the 
case, the combined rating for the disability is 50 percent 
from March 30, 1999, and 40 percent prior to that date.  
38 C.F.R. § 4.25.  He does not have limited extension, or a 
symptomatic scar, or other manifestations of the disability 
that establish his entitlement to a still higher rating.  
With specific reference to the application of DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 and 4.45 
(1999), the Board finds that the noted weakness, pain on 
movement and additional functional impairment during flareups 
is adequately compensated by the schedular ratings assigned.


2.  Entitlement to an increased rating for service-connected 
hypertension with headaches, currently evaluated as 0 percent 
disabling.

The Board will now review the appellant's pertinent medical 
history regarding his hypertension with headaches.

A May 1994 entry reported that the appellant complained of 
increased frequency of headaches, every 2 to 3 days.  He 
denied photophobia, nausea, vomiting and aura.  There was 
questionable scotomata.  There were no neurological deficits.  
He described bilateral throbbing pain, worse with movement 
and loud noises, better with laying down in a quiet room.  
There was some pain in the back of his neck with headache.  
He indicated that his last headache had been 4 days earlier.  
He reported some, but not total relief, with Tylenol #3.  His 
blood pressure was 150/87.  The diagnostic impression was of 
a tension headache.  He was advised to avoid stress and use a 
warm moist towel to the back of his neck.  He was to continue 
to Tylenol for mild to moderate headaches and was prescribed 
Darvon for severe headaches.  

VA treatment records, dated from November 1993 to April 1995, 
revealed no diastolic blood pressure readings of more than 
100, and only 4 systolic blood pressure readings above 160, 
with predominant systolic readings less than 160.

A VA hypertension examination was conducted in July 1996.  
The appellant reported that he had used no blood pressure 
medicine for the past 4 or 5 years.  He claimed that he had 
recurrent headaches mostly in the temples and back of the 
head with a sensation of pressure around his head that became 
worse when he was under stress.  His blood pressure readings 
were: 145/96 sitting, 145/93 lying down, and 144/95 standing.  
He had no enlarged heart or apex beat beyond the mid-
clavicular line.  The diagnosis was of a history of 
hypertension.  

VA treatment records, dated from October 1995 to March 1999, 
revealed predominant diastolic blood pressure readings of 
less than 100.  There was only one blood pressure reading 
with a diastolic reading greater than 100 in September 1997 
of 148/102.  Likewise, predominant systolic blood pressure 
readings were less than 160.  There was only one blood 
pressure reading with a systolic reading greater than 160 in 
May 1999 of 162/97.

Initially, the Board notes that the pertinent regulations 
governing evaluations for cardiovascular disorders were 
amended, effective January 12, 1998.  The United States Court 
of Veterans Claims (hereinafter Court) has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria for cardiovascular disorders.  See 
Supplemental Statement of the Case dated in February 2000.  
Based on all of the above-cited evidence, including the most 
recent VA examination, the hearing officer concluded that an 
increased rating above 0 percent under the amended criteria 
was not in order.

Under the criteria in effect prior to the regulatory changes 
in question for cardiovascular disorders, a 10 percent 
disability evaluation contemplated a diastolic pressure of 
predominantly 100 or more.  Also, when continuous medication 
was shown necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent was warranted.  A 20 
percent evaluation contemplated a diastolic pressure of 110 
or more with definite symptoms.  A 40 percent evaluation 
contemplated a diastolic pressure of 120 or more and 
moderately severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  Under the criteria currently in effect, a 
10 percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more, systolic pressure of predominantly 
160 or more; and a minimum evaluation is warranted for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted for diastolic pressure 
that is predominantly 110 or a systolic pressure that is 
predominantly 200 or more.  A 40 percent evaluation is 
warranted for a diastolic pressure of 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).

Examination of the appellant has not revealed blood pressure 
readings sufficient to warrant a compensable rating under the 
pertinent criteria.  There is only one blood pressure reading 
of record that shows a diastolic reading greater than 100.  
The appellant's predominant diastolic pressure does not 
approach 100, as is necessary for a compensable evaluation 
under both the old and the new criteria.  Further, the 
appellant's blood pressure readings do not reveal systolic 
readings predominantly 160 or more for a higher rating under 
the new criteria.  Therefore, a compensable evaluation for 
the appellant's disability is unwarranted.



ORDER

Entitlement to an increased combined rating for the 
appellant's service-connected right knee disability is denied 
prior to March 30, 1999, and is granted from March 30, 1999, 
subject to the criteria applicable to the payment of monetary 
benefits.

Entitlement to an increased (compensable) rating for the 
appellant's service-connected hypertension with headaches, is 
denied.


REMAND

On VA examination in March 1999, the examiner opined that the 
right knee disability caused marked impact on the appellant's 
employability.  The examiner also opined that he believed the 
appellant could not be employed because of the knee 
disability.  In light of these opinions regarding work 
interference due to the right knee disability, the RO should 
consider the applicability of the extraschedular provision, 
38 C.F.R. § 3.321(b)(1), to the appellant's disability. The 
RO also should advise the appellant to submit evidence to 
substantiate his entitlement to this benefit. See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).

Based on the foregoing, this case is REMANDED to the RO for 
the following action.

1. The RO should afford the veteran the 
opportunity to furnish employment records 
and other evidence to support his claim 
that the right knee disability has caused 
marked interference with his employment.

2. After completing the above 
development, the RO should determine 
whether the appellant's claim should be 
submitted for extraschedular 
consideration under 38 C.F.R. § 
3.321(b)(1). If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal. No action is required of the veteran until he 
is otherwise notified.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


